Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
                                                                                                                              
Status of the Application
2.	Claims amendment filed on 6/8/21 has been considered. Claim 1, 5, and 9 have been amended. Claims 1-7, and 9 are allowed.

					Allowable Subject Matter
3.          The following is an examiner’s statement of reasons for allowance for claim 1:  
	The closest prior art Koichi (JPH10289011A) appears to teach a controller configured to control an industrial machine performing an industrial machining operation; an non-transitory memory configured to store a program.
	Sakamoto (US PG Pub: 2015/0331678) appears to teach teaches callback process associated with control of Internet of Things (IOT).
	Ota (US PG Pub: 2018/0348728) appears to teach constructing an abstract syntax tree from the control program, extracting variables and conditional branches for the respective mechanisms from the constructed abstract syntax tree.
None of the prior art on record taken either alone or in obvious combination disclose
register the condition and the action extracted as a callback process; determine whether to execute the action or modify the action as the callback process by referring to the input data to the callback I/F; and execute the callback process based on the data input to the callback I/F for control of an industrial machine.

Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for allowances”.
4. 	Claims 2-4 are allowed due to their direct/indirect dependency on claim 1.
5. 	Independent claim 5, and 9 recites the same allowable subject matter as claim 1. Hence claim 5, and 9 are also allowed. Claim 6-7 are allowed due to their dependency over claim 5.
Conclusion                                                                                                                        
Any inquiry concerning this communication or earlier communications from the examiner should be directed to JIGNESHKUMAR C PATEL whose telephone number is (571)270-0698.  The examiner can normally be reached on Monday - Friday, 7:00 AM - 5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kenneth M Lo can be reached on (571)272-9774.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 





/JIGNESHKUMAR C PATEL/Primary Examiner, Art Unit 2116